985 So. 2d 61 (2008)
Vernon Jerome THOMPSON, Appellant,
v.
DEPARTMENT OF BUSINESS AND PROFESSIONAL REGULATION, Appellee.
No. 5D07-1150.
District Court of Appeal of Florida, Fifth District.
June 20, 2008.
Vernon J. Thompson, Apopka, Pro Se.
Jennifer A. Tschetter and Patricia Nelson, Tallahassee, for Appellee.
PER CURIAM.
Vernon J. Thompson appeals a final order of the Construction Industry Licensing Board revoking his general contractor's license. Having carefully reviewed the record, we affirm.
The record indicates that Mr. Thompson received appropriate notice of the administrative complaint filed against him by the Department of Business and Professional Regulation and failed to request a formal hearing. Further, Mr. Thompson failed to attend the informal hearing despite receiving short, but adequate notice. Section 120.57(2), Florida Statutes (2007), requires reasonable notice of an agency's intention to conduct an informal hearing. Only formal hearings require no less than fourteen days notice. See § 120.569(1) & (2)(b), Fla. Stat. (2007).
AFFIRMED.
PALMER, C.J., SAWAYA and ORFINGER, JJ., concur.